United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________
Appearances:
Francois M. Nabwangu, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1755
Issued: February 12, 2013

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On August 20, 2012 appellant, through his representative, filed a timely appeal from a
February 21, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed his August 12, 2011 schedule award claim.1 The Board assigned Docket
No. 12-1755.2
A review of the record reflects that appellant filed a claim for a schedule award on
July 19, 2007. By decision dated January 9, 2008, appellant was granted a schedule award for 22
percent impairment of the left upper extremity under the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (2001) (A.M.A., Guides). The
date of maximum medical improvement was noted as June 8, 2007 and the period of the award
ran from June 8, 2007 to September 30, 2008.

1

On January 8, 2005 appellant, a 45-year-old city carrier, sustained a traumatic injury when he slipped on ice and
fell on his left shoulder. OWCP accepted his claim for left shoulder sprain.
2

The Board notes that appellant has requested oral argument before the Board. Pursuant to 20 C.F.R. § 501.5(a),
oral argument may be held in the discretion of the Board. In the present case, the legal issue before the Board is
well settled. In the opinion of the Board, oral argument in this appeal would further delay issuance of a Board
decision and would not serve a useful purpose. The Board will deny the request for oral argument.

On November 6, 2008 appellant underwent surgery for his left shoulder rotator cuff tear.
On December 18, 2009 he filed a claim for an additional schedule award. By decision dated
April 20, 2010, appellant was granted a schedule award for seven percent impairment of the left
upper extremity utilizing the sixth edition of the A.M.A., Guides (2009). The date of maximum
medical improvement was noted as December 11, 2009 and the period of the award ran from
December 11, 2009 to May 12, 2010. The decision did not address or mention the January 9,
2008 schedule award for a 22 percent impairment of the upper left extremity. Appellant
disagreed with the April 20, 2010 OWCP decision and requested an appeal before the Board.
The appeal was docketed as No. 10-1530. By decision dated May 6, 2011, the Board remanded
the claim to determine whether OWCP found an additional seven percent impairment of the left
upper extremity or mistakenly issued a duplicate schedule award. By decision dated August 12,
2011, OWCP found that appellant was not entitled to the schedule award issued for 7 percent
impairment under the sixth edition of the A.M.A., Guides as the district medical adviser
determined that it was not in addition to the 22 percent already received and constituted an
overpayment. Thus, it determined that appellant was entitled to 22 percent impairment under the
fifth edition rather than the 7 percent impairment he would have been awarded under the sixth
edition of the A.M.A., Guides, issuing him the more favorable schedule award. Appellant
appealed OWCP’s decision and by decision dated February 21, 2012, the hearing representative
affirmed OWCP’s August 12, 2011 decision.
The Board has duly considered the matter and will affirm OWCP’s February 21, 2012
decision. Appellant’s representative argues that, when appellant filed a claim for an additional
schedule award, it should have been adjudicated under the fifth edition of the A.M.A., Guides
and not the sixth edition which rendered a seven percent schedule award impairment. In support
of his argument, he states that both the date of injury and maximum medical improvement
predate the May 1, 2009 implementation of the sixth edition of the A.M.A. Guides.
In this case, appellant simply made a claim for an increased schedule award. He had no
vested right to a schedule award under the fifth edition of the A.M.A., Guides for decisions
issued after May 1, 2009. In Harry D. Butler,3 the Board noted that Congress delegated
authority to the Director regarding the specific methods by which permanent impairment is to be
rated. Pursuant to this authority, the Director adopted the A.M.A., Guides as a uniform standard
applicable to all claimants and the Board has concurred in the adoption.4 On March 15, 2009 the
Director exercised authority to advise that as of May 1, 2009 all schedule award decisions of
OWCP should reflect use of the sixth edition of the A.M.A., Guides.5 The Bulletin notes, a
claimant who has received a schedule award calculated under a previous edition and who claims
an increased award, will receive a calculation according to the sixth edition for any decision
issued on or after May 1, 2009.6 The applicable date of the sixth edition is as of the schedule
3

43 ECAB 859 (1992).

4

Id. at 866.

5

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).
6

20 C.F.R. § 10.404.

2

award decision reached. It is not determined by either the date of maximum medical
improvement or when the claim for such award was filed. Accordingly,
IT IS HEREBY ORDERED THAT the February 21, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

